DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 2/10/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burned to examine both Groups.  This is not found persuasive because the issues in prosecuting method and product claims are diverse as well as the search areas being different and this would constitute a burden on the Office.
The requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1-11 remain in the application with claims 9-11 having been withdrawn from consideration as being directed toward a non-elected invention.
Claims 1-8 are the only claims remaining presently active for prosecution thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “whereby a metal oxide matrix is deposited” is unclear and confusing as no matrix has been applied but only a “precursor of metal oxide” and no step of forming a matrix is recited such as through heating or similar process?  Clarification is requested.  In addition, the claim recites metal oxide deposited over the carbon nanotubes but not process steps positively form the metal oxide coating but only a precursor of the metal oxide coating.  Should there be a heating and/or forming step recited?  Clarification is requested.
Regarding claim 2, the terms “silicon” and “carbon” are not metals.  Clarification is requested.
Regarding claims 3-8, the claims are rejected as being based upon a rejected base claim.

Allowable Subject Matter
Claims 1-8 would be allowable after overcoming the 35 USC 112 rejections noted above and cancelling the non-elected claims.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art while teaching synthesizing vertically aligned carbon nanotubes on a metal substrate and contacting with a metal oxide solution to form a coating of the metal oxide over the vertically aligned carbon nanotubes, the prior art fails to teach the combination of claimed density of the formed vertically aligned carbon nanotubes, the solution of the metal oxide precursor being without other chemical compounds other than the precursor and the process being done at a temperature of 40C or less. 

Prior art of Note
 	Chen et al. (2013/0065050) – teaches contacting carbon nanotubes with metal oxide solution but in a non-aqueous solution, i.e. no water.
	Tour et al. (2018/0358618) – teaches general coating of carbon nanotubes with metal/oxide.
	Wei-De et al. “Fabrication of vertically aligned carbon nanotube electrode and modification by nanostructures MnO2 for supercapacitors – teaches coating manganese oxide on carbon nanotubes but includes and oxidant in the manganese oxide solution and not free of other compounds,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715